Citation Nr: 1110038	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while on active duty.  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has considered this legislation, but finds that, given the favorable action taken below, no discussion of the VCAA at this point is required. 

Analysis

In January 2008, the Veteran submitted a claim of entitlement to service connection for tinnitus.  He has argued that he was exposed to acoustic trauma when the cannon on the tank he was crewing discharged.  At that time, he did not have his helmet on and had the hatch open.  He reported that the gun was directly over the hatch when it discharged.  In a March 2008 statement, the commander of the Veteran's tank during the incident in question wrote that the Veteran was subjected to the tank firing its main gun while the Veteran had his hatch open and did not have his headphones on.  There is no evidence of record which contradicts this fact pattern and the Board finds no reason to question the veracity of either the Veteran or his tank commander with regard to the incident.  The Board finds there is competent evidence of record documenting that the Veteran was exposed to acoustic trauma while on active duty.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The service treatment records are silent for any complaints of or treatment for tinnitus.  The Board finds the service treatment records fail to establish the presence of a chronic disability in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.

The Veteran has reported at several different times that his tinnitus has been continually present since his time in the military when he was exposed to the tank fire.  He reported that he never reported tinnitus in service because he did not know what it was at the time.  The Board finds the Veteran has reported continuity of symptomatology of the tinnitus from the time of his active duty service to the present.

The Veteran underwent a VA audio examination in May 2008, at which he reported he was exposed to the gun fire from a tank.  He denied recreational noise exposure and he denied occupational noise exposure.  The examiner noted that there was a history of constant bilateral tinnitus which had been bothersome for at least the past four years.  No opinion was provided regarding the etiology of the tinnitus.  

Another VA examination was conducted in July 2008.  The examiner noted that there were no complaints of hearing loss or tinnitus during active duty or specifically following the reported exposure to the tank gun fire while the Veteran was stationed in Germany in 1988-1989.  The examiner also observed that there were no complaints of tinnitus noted at the time of a June 1992 VA general medical examination.  The examiner found that the first documented complaint of hearing loss or tinnitus was 15 years following the Veteran's discharge.  The examiner opined that the tinnitus was not etiologically linked to the Veteran's active duty service because there were no complaints or documentation of tinnitus in the service treatment records nor were there any complaints noted of tinnitus prior to 2002.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the Veteran is competent to give lay evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had ringing in his ears since service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to the tank cannon fire.  Although the VA examiner opined that the Veteran's tinnitus is not likely related to service, that opinion fails to take into account the Veteran's competent and credible testimony of onset in service and continuity of symptomatology.  The Board finds no reason to conclude the Veteran's statements to be incredible.  Because of this failure, the Board finds that the VA examiner's opinion lacks probative value.  Thus, when weighed against the Veteran's reported continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's tinnitus is related to noise exposure incurred in service.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to tank cannon fire.  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


